FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50025

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00655-AHM

   v.
                                                 MEMORANDUM *
 ELENO COLIN FELICIANO, AKA Eleno
 Colin, AKA Dustin Colin AKA Victor
 Colin,

               Defendant - Appellant.



                     Appeal from the United States District Court
                         for the Central District of California
                      A. Howard Matz, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Eleno Colin Feliciano appeals from the 64-month sentence imposed

following his guilty-plea conviction for being a felon in possession of a firearm

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

AH/Research
and ammunition in violation of 28 U.S.C. § 922(g)(1). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

       Feliciano contends that his mid-range Guidelines sentence is substantively

unreasonable because: (1) the district court overstated the seriousness of the

offense, (2) the district court ignored mitigating personal information and focused

on recidivism, and (3) the 64-month sentence is greater than necessary to comply

with the sentencing purposes set forth in 18 U.S.C § 3553.

       The record reflects that the district court properly weighed and considered

the section 3553 factors. See United States v. Carty, 520 F.3d 984, 992-93 (9th

Cir. 2008) (en banc). Under the circumstances of this case, the district court did

not abuse its discretion in imposing a mid-range Guidelines sentence, and the

sentence is not substantively unreasonable. Id. at 993-94; United States v.

Ringgold, 571 F.3d 948, 953 (9th Cir. 2009) (upholding the district court’s

sentence and determination that appellant’s prior imprisonment “has not made a

significant impact upon him”).

       AFFIRMED.




AH/Research                                                                      09-50025